This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Kevin C. HOLBEN
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100145

                        Decided: 3 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                      Kyle G. Phillips (arraignment)
                        Nicholas S. Henry (trial)

 Sentence adjudged 22 March 2021 by a general court-martial con-
 vened at Marine Corps Air Station Cherry Point, North Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to paygrade E-1, forfeiture of all pay and allow-
 ances, confinement for two years, and a dishonorable discharge.

                             For Appellant:
                     Captain Jasper W. Casey, USMC

                               For Appellee:
                            Brian K. Keller, Esq.
                 United States v. Holben, NMCCA No. 202100145
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2